Title: To George Washington from Captain Abijah Savage, 19 May 1780
From: Savage, Abijah
To: Washington, George



Quarters MorristownMay 19 1780
May It Please your Excellency

I Beg Leave to acquaint your Excellency of my Services & Present Situation—I Entered in the Service of my Country in May 1775 as a Lieutenant in which Capacity I Served untill the 31 of December 75 at which time I was Taken a Prisoner at Quebec I Remaind a Prisoner more than twelve months Soon after my Exchange I was appointed a Captain in Colo. Henry Sherburnes Regit one of the additional Sixteen Battalions in which Capacity I have Served to the Present Time the Regiment to which I Belongd Being Reduced while I was on Command at Paramas—I am now Left Destitute of any Command: the men that I once Commanded are Incorporated with other Regiments I Find by the general order for that purpose there was no Mention made of any Commissond officers where they are to go, or what is to be Done for them—I have Receivd but very Little of any thing more than the Nominal Sum of my wages in Continental Currency for my Five years Service—the Calamities of war the Low value of the money, the great Expence which my Station in the army has led me to, together with the Expences of a Large Family at Home has Reduced me to poverty & want the Situation of my Family at home Demands my Immediate attention for ther Relief—my own Necessity for Cloathing is Such that I Cannot Stay here in my present Situation with Decency.
I have no Dislike to the Service but am under the Necessity of Desiring your Excellencys Permission to Retire home to Relieve the Distresses of my family which the Tender feelings of Humanity Cannot Endure to hear Repeated.

If there is, or Shall hereafter be any Prov[i]sion made for the Officers of those Regiments which are or Shall be Reduced I Could wish to Receive all the Priviledges that are or may be granted to them.
But if there is not, nor Cannot be any Compensation Made to those Officers who are put out of Service by the Present arrangement nor permited to go on furlough—I Shall be under the Disagreeable Necessity of asking for a Discharge. I am with Respect your Excellencys Most obedient & Most Humble Servant

Abijah Savage

